Gaby, J. The appellant seeks to recover from the appellee compensation for services rendered in the city of Chicago, in negotiating a lease for the appellee. The appellant had no license as a real estate broker, as provided by the ordinance copied in Hustis v. Pickands, 27 Ill. App. 270, and the Circuit Court ruled, intending, no doubt, to follow that c:se, that he could not recover. It is not necessary to review that decision now, though an elaborate argument is made against it, as the definition which Sec. 3 of the ordinance makes of areal estate broker, excludes the kind of service for which appellant claims pay. If the ordinance had not defined the business, but left the meaning of the words, “real estate broker,” open, then the appellant might have been within them as “one who is engaged for others in negotiating contracts relative to property with the custody of which they have no concern.” Braun v. Chicago, 110 Ill. 186. But the common council must have known that many persons are agents for owners, resident and non-resident; have the care of property, see to repairs, pay taxes, rent and collect the rents, and that all this might be with or without connection with the kinds of business mentioned in Sec. 3 of the ordinance. Consolidating, so far as affects the question here, Secs. 1 and 3, the effect is: “It shall not be lawful for any person to exercise within the city the business of * * * selling of or negotiating sales of real estate be'onging to others * * * without a license.” An argument might be spun, that the creation of an estate for years carved out of the fee, is the sale of such interest for the price of the rent to be paid, but it would be repugnant to the common understanding. Holding that the ordinance has no application to the matter in controversy, the judgment is erroneous, and must be reversed and the cause remanded. jReversed and remanded.